DLD-263                                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-1463
                                      ___________

                                   RASHEEN NIFAS,
                                             Appellant

                                            v.

                          BRIAN V. COLEMAN; M. ZAKEN;
                               T. BERRIER; W. LEGGETT;
                               E. MANCHAS; R. CLARK;
                            S. RYMAROWICZ; D. HOOPER;
                              C. ABEREGG; V. KNIZNER;
                          CO.1 BARKLEY; CO.1 CASTELLO;
                          CO.1 A.W. EICHER; CO.1 A. ROLL;
                       CO.1 STROUTMAN; CO.1 R.F. COLLINS;
                                  K. CROSS; P. YETTER;
                         T. CESARINO-MARTIN; R. PETRUS;
                                J. MONAS; M. VARNER;
                                  I. DICIO; D. VARNER;
                            T. WILLIAMS; R. MACINTYRE;
                                         T. MARK
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-10-cv-01486)
                      District Judge: Honorable Cynthia R. Eddy
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
          or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 31, 2013

               Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                              (Opinion filed June 13, 2013)
                                            _________

                                            OPINION
                                            _________

PER CURIAM

       Rasheen Nifas, a Pennsylvania inmate proceeding pro so, filed a complaint in the

District Court pursuant to 42 U.S.C. § 1983, alleging violations of his First, Eighth, and

Fourteenth Amendment rights by numerous corrections employees. The District Court granted

the defendants’ motion to dismiss the complaint for failure to state a claim in part, preserving

only the Eighth Amendment claims.1 The remaining defendants thereafter moved for summary

judgment on those claims, which the District Court granted. Nifas timely filed this appeal. For

the following reasons, we will affirm.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the

District Court’s March 5, 2012 order granting in part the defendants’ motion to dismiss for

failure to state a claim. See Grier v. Klem, 591 F.3d 672, 676 (3d Cir. 2010). Dismissal is

appropriate under Fed. R. Civ. P. 12(b)(6) “only if, accepting all well-pleaded allegations in

the complaint as true and viewing them in the light most favorable to the plaintiff, . . . [the]

plaintiff's claims lack facial plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84

(3d Cir. 2011) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). We also

exercise plenary review over the District Court’s February 12, 2012 order granting summary

judgment to the defendants, using the same standard as the District Court. See Pichler v.


1
  Nifas filed a notice of appeal from the District Court’s March 5, 2012 order dismissing
several defendants and claims. See C.A. No. 12-1705. That appeal was later dismissed for
failure to prosecute. See Fed. R. App. P. 3(a); L.A.R. 3.3 and Misc. 107.1(a).
                                                 2
UNITE, 542 F.3d 380, 385 (3d Cir. 2008). Summary judgment is appropriate if the record

reveals “no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

       We agree with the District Court that Nifas’s complaint failed to state claims for

retaliation. Although he sufficiently alleged that he was engaged in conduct protected by the

First Amendment when he filed grievances and lawsuits against prison officials, see Smith v.

Mensinger, 293 F.3d 641, 653 (3d Cir. 2002), and in some instances sufficiently alleged that

adverse action was taken against him, the complaint failed to demonstrate a causal connection

between the exercise of his constitutional rights and any adverse action. See Allah v.

Seiverling, 229 F.3d 220, 224-25 (3d Cir. 2000).2 Our review of the complaint also convinces

us that the District Court properly determined that Nifas failed to state a claim under the

Fourteenth Amendment’s Due Process Clause with respect to the prison’s disciplinary

proceedings. See Sandin v. Conner, 515 U.S. 472, 486 (1995).

       We also agree with the District Court that the defendants were entitled to summary

judgment on Nifas’s various Eighth Amendment claims. Nifas claimed that SCI-Fayette

corrections officers violated his Eighth Amendment rights when they (1) failed to protect him

from threats of violence and ongoing sexual harassment; (2) failed to take reasonable measures

to protect his safety when fellow inmate Rodriguez attempted to spray cleaning solvent in his

eyes; (3) used excessive force in the course of subduing him during the ensuing physical




2
 The District Court also properly noted that some of Nifas’s retaliation claims were subject to
dismissal as unexhausted. See Jones v. Bock, 549 U.S. 199, 211 (2007).
                                                3
altercation with inmate Rodriguez; (4) failed to intervene to prevent the use of excessive force;

and (5) failed to provide him with adequate medical treatment.

       The defendants were entitled to summary judgment on Nifas’s failure to protect claims.

The Eighth Amendment imposes a general duty on prison officials to protect inmates from

violence by other prisoners. See Farmer v. Brennan, 511 U.S. 825, 833 (1994). In order to

succeed on a failure to protect claim under § 1983, an inmate must demonstrate that corrections

officers acted with deliberate indifference to a substantial risk of serious harm. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001). The undisputed facts here do not show

that Nifas was exposed to a risk of serious harm with respect to the incident involving inmate

Rodriguez or the alleged threats and sexual harassment he received from other inmates. See

Farmer, 511 U.S. at 834; Helling v. McKinney, 509 U.S. 25, 35 (1993). Nifas also failed to

establish that the defendants acted with deliberate indifference, which requires showing that

they knew of and disregarded an excessive risk to his health or safety. See Farmer, 511 U.S. at

837.

       The defendants were also entitled to summary judgment on Nifas’s excessive force and

failure to intervene claims. In reviewing excessive force claims in the context of the Eighth

Amendment, we look to whether “force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503

U.S. 1, 14 (1992). In conducting that inquiry, we examine the need for the application of

force, the relationship between the need and the amount of force used, the extent of injury

inflicted, the extent of the threat to the safety of staff and inmates, and any efforts to temper the

severity of a forceful response. See Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000). Here,

                                                 4
Nifas alleged that Rodriguez sprayed cleaning solvent in his eyes and officers responded by

ramming Nifas’s head into a steel doorway and forcefully jumping on his back and shoulder.

A video recording of the incident, however, shows that Nifas was the initial aggressor in the

altercation with Rodriguez and that corrections officers responded with an objectively

reasonable amount of force in order to subdue him and restore discipline.3 Because we find

that no constitutional violation occurred with respect to excessive force, Nifas also cannot

succeed on his failure to intervene claims. See Smith v. Mensinger, 293 F.3d 641, 650 (3d Cir.

2002).

         Finally, the defendants were entitled to summary judgment on Nifas’s medical treatment

claims. In order to succeed on an Eighth Amendment claim for failure to provide adequate

medication treatment, an inmate must demonstrate that prison officials were deliberately

indifferent to his serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

Here, the record reflects that Nifas received prompt medical treatment for minor injuries,

which included scrapes and cuts, resulting from the officers’ unplanned use of force following

the incident with Rodriguez. The undisputed facts do not demonstrate a constitutional

violation with respect to either deliberate indifference or a serious medical need. See Brooks

v. Kyler, 204 F.3d 102, 105 n.4 (3d Cir. 2000).


3
  Nifas has filed a motion in this Court “for leave to file declaration from a witness and two
exhausted grievances in support of appeal,” contending that the video recording of the incident
with Rodriguez had been “altered and important evidence was deleted.” He maintains that the
District Court erred in granting summary judgment on this claim because a material factual
dispute exists with respect to whether he or Rodriguez started the altercation and the types of
force subsequently employed by corrections officers. The motion is denied, as Nifas never
presented such evidence of video tampering to the District Court. See Theriot v. Parish of
Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
                                                  5
Accordingly, the judgment of the District Court is affirmed.




                                        6